The opinion of the court was delivered March 16th 1883.
Per Curiam.
This complaint is to the action of the court in charging the appellant with interest on his own note which he owed the estate. The mere fact that he became the administrator of the estate did not stop the running of interest. He was justly held chargeable therewith until the note was paid. The note was not paid by operation of law by virtue of his appointment. So long as it remained unpaid, so long it drew interest. We discover no error in the record.
Decree affirmed and appeal dismissed at the- costs of the appellant.